Citation Nr: 1750214	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-36 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome.

5.  Entitlement to service connection for a liver disability, claimed as hepatitis.

6.  Entitlement to an increased rating for residuals of a right wrist fracture, currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable evaluation for hearing loss in the left ear.

8.  Entitlement to a nonservice-connected pension benefits.

9.  Entitlement to special monthly pension (SMP).

10.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  By decision dated April 2013, the Board determined that new and material evidence had been received and reopened the Veteran's claims for service connection for hepatitis, an acquired psychiatric disability and a low back disability.  The reopened claims, along with the remaining claims before the Board, were remanded for additional development of the record and/or to ensure due process.  

The April 2013 Board decision also denied an increased rating for tinnitus and remanded the Veteran's claim for service connection for headaches.  By rating action dated October 2016, the RO granted service connection for headaches.  This decision, accordingly, is limited to the issues set forth above.  

The issue of service connection for an ear disability manifested by pain and dizziness with occasional staggering has been raised by the record in a January 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  This was noted in the April 2013 Board decision, but it does not appear that the AOJ has taken any action regarding this matter.  

The issues of service connection for an acquired psychiatric disability, hepatitis and bilateral carpal tunnel syndrome, a TDIU rating, nonservice-connected pension benefits and SMP are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran's low back disability was initially manifested many years after service and is not shown to be related to any low back problems he had in service.  

2.  The Veteran's cervical spine disability was initially manifested many years after service and is not shown to be related to service.

3.  The Veteran's right wrist disability is manifested by pain and limitation of motion.

4.  There is no evidence of ankylosis of the right wrist, or nonunion of the ulna or radius.

5.  The Veteran has Level I hearing in his left ear; he does not have a hearing loss disability of the nonservice-connected right ear.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

3.  A rating in excess of 10 percent for residuals of a right wrist fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2017).

4.  A compensable rating for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 4.85 Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated November 2007 and January 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records and private and VA medical records have been secured.  He was afforded VA examinations to determine the etiology of his low back and cervical spine disabilities, and to assess the severity of the residuals of a right wrist fracture and his left ear hearing loss.  VA's duty to assist is met.


Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are silent for complaints or findings concerning the low back or cervical spine.  On the July 1975 report of medical history, the Veteran reported recurrent back pain.  The July 1975 separation examination showed that the neck and spine were normal.  The Veteran did report recurrent back pain.

The Veteran was afforded a VA general medical examination in March 1983.  No pertinent complaints were noted.  

X-rays of the cervical spine at a private facility in August 1999 showed scoliosis.  There was no fracture.  Magnetic resonance imaging of the lumbar spine demonstrated L4-L5 disc herniation as well as foramina stenosis.  

VA medical records show that it was noted in January 1993 the Veteran stated that he had low back pain that had been present for one week.  In February 1993, it was indicated that his low back pain started the previous month.  X-rays revealed degenerative joint disease.  The assessment was lumbosacral strain without evidence of radiculopathy.  

Private medical records show that a chiropractor stated in August 2000 that the Veteran had been treated since the previous month for pain in his low back.  The diagnosis was lumbosacral neuritis.  In October 2006, he complained of low back pain for several years.  The assessment was degenerative disc disease of the lumbar spine.

The Veteran was afforded a VA audiometric examination in December 2007.  An audiogram disclosed that the hearing threshold levels in decibels in the right ear were 15, 10, 15 and 20 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 15, 20 and 40.  Average puretone thresholds were 15 and 40 in the right and left ears, respectively.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The diagnosis was that the Veteran had normal hearing through 4,000 Hertz in the right ear and normal hearing through 3,000 Hertz in the left ear.

A VA joints examination was conducted in February 2008.  The Veteran complained of crepitation and constant pain, rated as 8-9/10, in the right wrist.  He also reported that he occasionally had burning and cold sensations.  He described limitation of motion and diminished strength.  It was noted that the Veteran is right-handed.  An examination disclosed that dorsiflexion was to 50 degrees and palmar flexion to 55 degrees.  Muscle strength was 4.5/5.  There was pain on motion.  The wrist was not additionally limited by fatigue, weakness, lack of endurance or incoordination on repetitive use testing.  There was no swelling, deformity or instability.  The right wrist was tender to palpation at the proximal and distal dorsal carpals.  Mild guarding of the right wrist was noted.  There was no ankylosis of the right wrist.  The diagnosis was residuals of a right wrist fracture.

On VA audiometric examination in March 2008, the Veteran complained of hearing loss in the left ear.  An audiogram disclosed that the hearing threshold levels in decibels in the right ear were 4, 8, 14 and 20 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 8, 15 and 41.  Average puretone thresholds were 11.5 and 19.5 in the right and left ears, respectively.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The diagnosis was that the Veteran had normal hearing in the right ear and a sensorineural hearing loss in the left ear.  

A private physician provided a case summary in April 2009.  It was noted that the most recent audiogram done the previous month revealed a mild to severe high frequency sensorineural hearing loss in the left ear and normal bilateral hearing sensitivity.  

Another private physician noted in April 2009 that he had initially seen the Veteran in October 2006, at which time he stated he had several accidents during service.  He reported that he fell in September 1972 and injured his right wrist.  He apparently sustained a low back injury at this time as well.  He related that he again injured his low back in April 1973, and bed rest was prescribed.  He also reported that he was knocked unconscious in May 1974 when an iron pipe hit him.  He said that this resulted in a recurrence of his low back problems and that he also developed a cervico-dorsal injury caused by the impact of falling forward and sustaining a whiplash-type injury, which resulted in neck trauma.  The diagnoses were status post right wrist fracture, lumbar strain and cervical strain.  The physician opined that, to a reasonable scientific medical certainty, the Veteran's low back problems were due to his in-service injuries.  He also found that it was "very probably" that his cervical spine condition is related to service.  He indicated that the injuries may become symptomatic many years later.  

A VA examination of the low back was conducted in August 2015.  The Veteran stated that he fell in service and developed low back pain that has continued since that time.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's low back disability was incurred in or caused by service.  She observed that the Veteran reported that he had back pain in July 1975, but there is no evidence of continuity and chronicity of the low back condition until 1993.  She concluded that the Veteran's low back disorder was due to the normal progression of the aging process.  

The Veteran was afforded a VA neck examination in August 2015.  He stated he injured his neck in a fall during service.  The diagnosis was cervical strain.  The examiner opined that it was less likely than not that the neck disability was incurred in or caused by service.  He noted that there was no evidence in the record of any trauma or diagnosis involving the cervical spine in service.  

Audiometric testing on VA examination in August 2015 disclosed that the hearing threshold levels in decibels in the right ear were 15, 15, 20 and 25 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 15, 25 and 50.  Average puretone thresholds were 19 and 26 in the right and left ears, respectively.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnosis was sensorineural hearing loss in the left ear.  The examiner indicated that the Veteran's hearing loss impacted his ability to work.  The Veteran stated that he needs to have things repeated, but no occupational functioning effects were reported.  

On VA wrist examination in September 2016, the Veteran reported pain and numbness of the right wrist.  He stated he had difficulty driving.  An examination demonstrated that palmar flexion was 0 to 60 degrees; dorsiflexion was 0 to 50 degrees; ulnar deviation was 0 to 35 degrees; and radial deviation was 0 to 15 degrees.  It was noted there was pain, but it did not result in functional loss.  There was pain on all movements and pain with weight bearing.  There was tenderness at the radial aspect.  No objective evidence of crepitus was noted.  It was indicated that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time.  It was noted that the functional loss was due to pain.  The examiner indicated that pain at the right wrist joint could significantly limit functional ability during flare-ups or when the joint was used over a period of time.  There was no evidence of weakness, fatigability or incoordination.  Strength at the right wrist was 5/5.  There was no muscle atrophy or ankylosis.  The diagnosis was residuals of a right wrist fracture.  The examiner stated that the right wrist condition did not impact the Veteran's ability to work.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	Low back 

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran seeks service connection for a low back disability.  He states that he sustained several injuries to his low back during service.  The only reference in the service treatment records to any problems involving the low back was on the report of medical history in July 1975.  The Veteran reported he had recurrent back pain, but a clinical evaluation of the spine was normal.  

The initial indication of any low back complaints was in January 1993, more than 18 years following the Veteran's separation from service.  He stated at that time that his complaints were of recent origin.  He did not reference any low back injury during service, or that he has had such complaints ever since service.  This is inconsistent with his current claim that his low back problems have been present since service.  

The Board acknowledges that a private physician concluded that the Veteran's low back disability is related to service.  His opinion was based on the history provided by the Veteran, which is not supported by the clinical record.  While the Veteran is competent to report that he sustained low back injuries during service, the service treatment records do not reflect any abnormal findings concerning the lumbar spine.  As noted above, although he stated at the time of the separation examination that he had back pain, no abnormalities were found.  There is also no evidence of any complaints or findings concerning the low back for many years following service.  

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board finds the opinion of the VA examiner in 2016 to be more probative than that rendered by the private physician because it was based on a review of the record and the VA physician provided rationale for his conclusion.  

Accordingly, the evidence does not support a conclusion that any current low back disability was manifested in service and has persisted since that time and therefore, is against a finding that the Veteran's low back disorder was incurred in service.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.

	Cervical spine 

The Veteran asserts that he sustained an injury to his neck when he fell during service.  The service treatment records are silent for complaints or findings pertaining to the cervical spine.  The neck and spine were evaluated as normal on the July 1975 service separation examination.  

The Board notes that the Veteran told a private physician in 2006 that he sustained a whiplash injury to the neck during service.  However, while the Veteran is competent to report an injury, as noted above, the service treatment records are completely devoid of any treatment, complaints or findings associated with the cervical spine.  The Board concedes that the private physician apparently linked the Veteran's neck problems to the injury in service.  The Board finds, however, that the conclusion of the VA physician in August 2015 to be of greater probative value.  The Board notes that the VA physician reviewed the record, and provided a rationale for his opinion.  He observed that there was no evidence in the record of any trauma to the neck in service, nor was he treated for any neck complaints in service.  

Accordingly, the evidence does not support a conclusion that any current cervical spine disability was manifested in service and has persisted since that time and therefore, is against a finding that the Veteran's cervical spine disability was incurred in service.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken considering the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

	Residuals of a right wrist fracture 

A 10 percent rating is assignable for limitation of motion of the wrist of either the major or minor extremity when dorsiflexion is less than 15 degrees or when palmar flexion is limited in line with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

A 50 percent evaluation may be assigned for unfavorable ankylosis of the wrist of the major extremity, in any degree of palmar flexion, or with ulnar or radial deviation.  A 40 percent evaluation may be assigned for ankylosis in any other position, except favorable.  A 30 percent evaluation may be assigned for favorable ankylosis in 20 to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran asserts that a higher rating is warranted for the residuals of a right wrist fracture.  The record reflects that this is his major extremity.  The 10 percent rating is the maximum rating assignable based on limitation of motion.  

As noted above, a higher rating could be assigned for ankylosis under Diagnostic Code 5214.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  The Board observes that all medical findings of record establish the Veteran has some range of motion of the right wrist.  Thus, a determination he has ankylosis is precluded.

The record fails to establish there is nonunion of the ulna (Diagnostic Code 5211), nonunion of the radius (Diagnostic Code 5212) or that the Veteran's left hand is fixed in supination or hyperpronation (Diagnostic Code 5213).

Since the Veteran is already receiving the maximum disability rating available for the right wrist based on limited motion, it is not necessary to consider the functional loss due to pain and weakness on motion.  Johnson v. Brown, 10 Vet. App. 80 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  

The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating for the Veteran's right wrist fracture residuals in excess of that currently assigned.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.


	Left ear hearing loss disability

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for Levels of hearing acuity assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Compensation is payable for combinations of hearing loss in one ear service-connected and nonservice-connected hearing loss in the other ear as if both disabilities were service connected, provided the service connected hearing loss is compensable to a degree of 10 percent or more (i.e., Level X or XI) and the nonservice-connected hearing loss is not the result of the Veteran's own willful misconduct and meets the criteria 38 C.F.R. § 3.385.  38 C.F.R. § 3.383(a)(3).

A qualifying hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the outset, the Board observes that the Veteran does not have a hearing loss disability (as defined in 38 C.F.R. § 3.385) in his nonservice-connected right ear.  Thus, the provisions of 38 C.F.R. § 3.383(a)(3) do not apply, and the nonservice connected hearing loss must be assigned Level I hearing acuity in determining the appropriate rating for the right ear hearing loss.  

Applying 38 C.F.R. § 4.85 Table VI to the findings on the VA audiometric examinations conducted in December 2007, March 2008 and August 2015, establishes that the Veteran had Level I hearing acuity in the left ear.  Under Table VII, when hearing loss in one ear is Level I and in the other ear Level I, a noncompensable rating is to be assigned.  The Board finds the VA examinations are adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the examiner in August 2015 specifically commented on the functional impairment that results from the hearing loss shown.  There is no indication in the record that the Veteran's hearing loss in the left ear impacts his ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board notes the Veteran's allegations regarding the increasing severity of his hearing loss.  While he is competent to observe he has difficulty following conversations, he is not competent to establish the level of his hearing loss, i.e., that it has risen to a compensable level, by his own observations/opinion.  By regulation, that requires diagnostic studies (audiometry), which have not shown a reduction in right ear hearing acuity to a compensable degree.  Accordingly, the preponderance of the evidence is against the claim for an increased rating for hearing loss in the left ear.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's fracture residuals of the right wrist or hearing loss in the left ear are encompassed by the criteria for the schedular ratings assigned.  He has not alleged any manifestations or functional impairment that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Service connection for a low back disability or for a cervical spine disability is denied. 

Entitlement to a disability rating in excess of 10 percent for residuals of a right wrist fracture, is denied.

Entitlement to a compensable evaluation for left ear hearing loss disability, is denied.  


REMAND

The Veteran seeks service connection for hepatitis.  The service treatment records show that when the Veteran was hospitalized in June 1975, he presented with dark urine, yellow eyes, nausea, vomiting, diarrhea and fatigue for two days prior to admission.  The diagnosis was viral hepatitis, type B, hepatitis associated antigen positive.  He was then transferred to another hospital, and the discharge summary reflects a diagnosis of hepatitis associated antigen positive, acute viral hepatitis.  It was noted he was to recheck his liver enzymes at a VA facility in four to six weeks.  

Hepatitis C was noted in a primary problem list in March 2008.  An abdominal ultrasound at a VA facility in July 2007 showed hepatic steatosis and hepatosplenomegaly.  VA outpatient treatment records show that it was noted in March 2008 that the Veteran was positive for hepatitis C virus antibodies.  

In April 2009, a private physician noted that the Veteran had been evaluated the previous month for a history of viral hepatitis.  The Veteran related he was treated during service for acute viral hepatitis.  He noted he was told he had hepatitis C, but that it was not active.  The assessments were hepatitis B virus, consistent with prior exposure with seroconversion; hepatitis C virus, with positive antibodies with negative confirmatory test which could be secondary to positive seroconversion versus false positive test, hepatitis A virus, and increased liver function tests, not likely related to viral hepatitis.  The differential diagnoses included non-alcoholic/alcoholic steatohepatitis.  

On VA examination for hepatitis in August 2015, it was noted the Veteran had a history of icteria in service, and was evaluated and diagnosed with viral hepatitis.  Following service, he had hepatitis C in 2004 and hepatitis B in 2008.  The examiner noted that hepatic enzymes were within normal limits.  The diagnoses were hepatitis A and hepatitis C.  She opined that it was less likely as not that the Veteran's hepatitis was incurred in or caused by service.  She noted that hepatitis B was diagnosed in 2008, and that the record was silent for a laboratory test specific for hepatitis B during service.  She believed that the diagnosis of viral hepatitis during service was more related to hepatitis A.  This opinion ignores the notation in the June 1975 report that the Veteran had hepatitis, type B.  The physician who provided the opinion was not an appropriate specialist.  Clarification of this opinion is necessary.

The Veteran has argued, in part, service connection for an acquired psychiatric disability and bilateral carpal tunnel syndrome is warranted on a secondary basis.  The Board's April 2013 remand noted that appropriate VCAA notice regarding secondary service connection had not been sent to the Veteran and directed that the AOJ do so.  There is no indication in the record that such notice has been furnished.  The development is therefore noncompliant with the Board's remand directives, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

VA outpatient treatment records show that the Veteran was noted to be feeling better when he was seen in July 2016 for follow-up of in-patient treatment.  The diagnosis was major depressive disorder.  The report of the hospitalization in 2016 has not been associated with the record.  

In view of the action below, the issues of a TDIU rating, nonservice-connected pension benefits and special monthly pension are deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate VCAA notice regarding the evidence and information necessary to support a claim for service connection on a secondary basis.

2.  Contact the Veteran and request that he provide the name of the facility where he was admitted for psychiatric treatment in 2016.  The AOJ should obtain the discharge summary from the hospitalization.

3.  The AOJ should arrange for the record to be sent to a gastroenterologist for an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis is related to that which was identified in service.  The examiner should specifically comment on the fact that the June 1975 hospital report diagnosed viral hepatitis, type B "HAA positive."  

The examiner must include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the remaining issues on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These issues must be afforded expeditious treatment.  The law requires that all appeals that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


